Title: Thomas Voigt to Thomas Jefferson, 3 September 1813
From: Voigt, Thomas
To: Jefferson, Thomas


          Honored Sir, Philad September 3d 1813 
          I Received yours of the 16th of July—and have sent according to your Orders a Gold Watch which I beleive to be a suitable one, and has bin Originally intended for a Lady, which is a plain, neat and verry Exquisite peace of workmanship, and am in hopes that it will meat your approbation—
          The Gentleman, Mr Short, which was to give me directions about the Chane & Seal has Left this Citty and has gone to Boston, but have ventured to send such a Chane as our Ladyes ware in Phiad and I bleive nearly such as you discribe in your Letter,—there are no such Seals as you discribe, in Philad at presant, but verry probable I shall be able to procure one for you before Long, the
			 Lapedary that formerly did that kind of work for Me has gone on to Pitsburg to the Glass Manufactory, and on that account I am not enabled to get one at presant—
          I Shall be verry happy to transact any buisiness for you at any time in my Line—your Clock at the University performs Remarckaby well—
          I am very Respectfully yours &cThos Voigt
        